Exhibit 10.48

AGREEMENT REGARDING USE OF AIRCRAFT INTEREST

THIS AGREEMENT REGARDING USE OF AIRCRAFT INTEREST (the “Agreement”) is entered
into as of this 17th day of November 2009, by and between RenaissanceRe Holdings
Ltd. (the “Company”), and Neill A. Currie (“Mr. Currie”).

RECITALS

A. Whereas, RenaissanceRe Holdings Ltd. (the “Company”) owns a 100% interest in
a Raytheon Hawker 800XP plane, FAA Aircraft Number N892QS, operated under a
NetJets Aviation Inc. (“NetJets”) fractional interest program (together with any
other aircraft as to which the Company has an interest pursuant to the
fractional interest program under NetJets Agreement, the “RenRe Aircraft
Interest”), pursuant to a November 28, 2003 agreement between the Owner Trustee,
Wilmington Trust Company, and NetJets (as amended from time to time, the
“NetJets Agreement”) on terms as set forth in certain agreements with NetJets
and Wilmington Trust Company; and

B. Whereas, Mr. Currie is permitted to use the RenRe Aircraft Interest for his
personal use under his employment agreement with the Company subject to an
agreed-upon cap (the “Cap”) allowing 24 round trips per year for Mr. Currie’s
business commute and 25-hours per year for his other personal travel; and

C. Whereas, the Compensation Committee believes it is in the best interests of
the Company to allow Mr. Currie to utilize hours in respect of the RenRe
Aircraft Interest in addition to the Cap, provided that Mr. Currie pays the
aggregate incremental cost incurred by the Company in connection with any such
flights in a manner that complies with the relevant provisions of the
Sarbanes-Oxley Act of 2002 and Federal Aviation Administration (“FAA”)
regulations.

NOW, THEREFORE, the parties, intending to be legally bound, hereby agree as
follows:

1. Part 135 Instruction. Subject to Section 3, the Company agrees to provide a
standing instruction to NetJets to ensure that, and Mr. Currie agrees that, any
flight taken by Mr. Currie pursuant to the RenRe Aircraft Interest for his
personal use will be pursuant to Part 135 of the Federal Aviation regulations.

2. Payment for Flights. Subject to Section 3, Mr. Currie agrees to fund a
Company account with cash in an amount of not less than $25,000, which cash may
be drawn upon at any time by the Company to cover the aggregate incremental cost
incurred by the Company in connection with any flight taken by Mr. Currie
pursuant to the RenRe Aircraft Interest for his personal use. To the extent the
Company withdraws cash from the account to cover the aggregate incremental cost
of any flight in accordance with this Section 2, Mr. Currie shall deposit an
amount of money into the account so that it again contains an aggregate amount
of not less than $25,000. “Aggregate incremental cost” shall be calculated in
the same manner as prescribed by Regulation S-K and the rules and other guidance
of the Securities and Exchange Commission.



--------------------------------------------------------------------------------

3. Applicability of Provisions. The provisions of Sections 1 and 2 of this
Agreement shall only apply in instances in which Mr. Currie uses the RenRe
Aircraft Interest for personal use and which flight exceeds the Cap, whether it
is any round trip for Mr. Currie’s business commute after the 24th such trip of
the year or any hour flown for Mr. Currie’s other personal travel after the 25th
such hour of travel of the year.

4. Severability. Each of the provisions of this Agreement is a separate and
distinct agreement and independent of the others, so that if any provision
hereof shall be held to be invalid or unenforceable for any reason, such
invalidity or unenforceability shall not affect the validity or enforceability
of the other provisions hereof

5. General.

(a) This Agreement shall be governed by and construed in accordance with the
laws of Bermuda.

(b) Neither this Agreement nor any rights or obligations hereunder shall be
assigned or transferred by Mr. Currie.

(c) This Agreement shall be binding upon and inure to the benefit of Mr. Currie
and the Company and its successors and assigns.

(d) No amendment, modification or termination of this Agreement shall be
effective unless in writing signed by both parties hereto.

(e) This Agreement may be executed and delivered in one or more counterparts,
each of which when executed and delivered shall be deemed to be an original but
all of which when taken together shall constitute one and the same Agreement.

*        *        *

[Signatures appear on following page.]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement
effective as of the date first above written.

 

RENAISSANCERE HOLDINGS LTD. By   /s/ Stephen H. Weinstein   Name: Stephen H.
Weinstein   Title: SVP and Corporate Secretary   /s/ Neill A. Currie   Neill
Currie

 

- 3 -